Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 1 of 520 PageID: 1



Charles M. Lizza                                  Of Counsel:
William C. Baton
Sarah A. Sullivan                                 Bruce M. Wexler
SAUL EWING ARNSTEIN & LEHR LLP                    Isaac S. Ashkenazi
One Riverfront Plaza, Suite 1520                  Mi Zhou
Newark, NJ 07102                                  PAUL HASTINGS LLP
(973) 286-6700                                    200 Park Avenue
clizza@saul.com                                   New York, NY 10166
                                                  (212) 318-6000
Attorneys for Plaintiff
Adamas Pharma, LLC




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


ADAMAS PHARMA, LLC,
                                                       Civil Action No. ___________
                          Plaintiff,
               v.                                      COMPLAINT FOR
                                                       PATENT INFRINGEMENT
ZYDUS WORLDWIDE DMCC and ZYDUS
PHARMACEUTICALS (USA) INC.,                            (Filed Electronically)

                          Defendants.



       Plaintiff Adamas Pharma, LLC (“Adamas” or “Plaintiff”), for its Complaint against

Defendants Zydus Worldwide DMCC (“Zydus Worldwide”) and Zydus Pharmaceuticals (USA)

Inc. (“Zydus USA”) (together, “Zydus” or “Defendants”), hereby alleges as follows:

                                           THE PARTIES

               1.         Plaintiff Adamas Pharma, LLC is a limited liability company organized

and existing under the laws of the State of Delaware, having a principal place of business at 1900

Powell Street, Suite 1000, Emeryville, California 94608.
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 2 of 520 PageID: 2



               2.     Defendant Zydus Worldwide is an entity organized and existing under the

laws of the United Arab Emirates, with a principal place of business at Armada Tower 2, P2,

Cluster P, 9 Floor, Office 908, Al Thanyah 5, Hadaeq Mohammed Bin Rashid, Dubai, United

Arab Emirates.

               3.     Defendant Zydus USA is an entity organized and existing under the laws

of the State of New Jersey, with a principal place of business at 73 Route 31 North,

Pennington, New Jersey 08534.

                                 NATURE OF THE ACTION

               4.     This is a civil action for infringement of U.S. Patent Nos. 8,389,578 (“the

’578 patent”), 8,796,337 (“the ’337 patent”), 8,889,740 (“the ’740 patent”), 8,895,614 (“the

’614 patent”), 8,895,615 (“the ’615 patent”), 8,895,616 (“the ’616 patent”), 8,895,617 (“the

’617 patent”), 8,895,618 (“the ’618 patent”), 8,741,343 (“the ’343 patent”), 9,867,791 (“the

’791 patent”), 9,867,792 (“the ’792 patent”), 9,867,793 (“the ’793 patent”), 9,877,933 (“the

’933 patent”), 10,154,971 (“the ’971 patent”), and 10,646,456 (“the ’456 patent”) (collectively,

“the patents-in-suit”). This action arises under the Patent Laws of the United States, 35 U.S.C.

§ 100, et seq., as well as the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.

                                JURISDICTION AND VENUE

               5.     This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331, 1338(a), 2201, 2202, and/or 35 U.S.C. § 271. This Court may declare the

rights and other legal relations of the parties under 28 U.S.C. §§ 2201-02 because this action is

an actual controversy within the Court’s jurisdiction.

               6.     Upon information and belief, Zydus Worldwide, either directly or through

one or more of its agents, develops, manufactures, markets, distributes, sells, and/or imports




                                               -2-
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 3 of 520 PageID: 3



generic versions of branded pharmaceutical products throughout the United States, including in

this Judicial District.

                7.        Zydus USA is registered with the State of New Jersey’s Division of

Revenue and Enterprise Services as a business in the State of New Jersey under Entity

Identification No. 0100915422.

                8.        Zydus USA is registered with the State of New Jersey’s Department of

Health as a drug wholesaler under Registration No. 5003171.

                9.        Upon information and belief, Zydus USA markets, distributes, sells,

and/or imports generic versions of branded pharmaceutical products throughout the United

States, including in this Judicial District.

                10.       Zydus USA, as agent for Zydus Worldwide, sent Adamas a letter dated

June 29, 2020 (“Zydus’ Notice Letter”), stating that Zydus Worldwide filed Abbreviated New

Drug Application (“ANDA”) No. 214897 seeking approval from the United States Food and

Drug Administration (“FDA”) to engage in the commercial manufacture, use, or sale within the

United States (including, upon information and belief, in the State of New Jersey) of a generic

version of Adamas’ Gocovri® (amantadine hydrochloride 68.5 mg and 137 mg extended-release

capsules) (“Zydus’ ANDA Product”), prior to the expiration of the ’578, ’343, ’337, ’740, ’614,

’615, ’616, ’617, ’618, ’791, ’792, ’793, ’933, and ’971 patents.

                11.       Upon information and belief, Zydus Worldwide and Zydus USA are

agents of each other with respect to importing pharmaceutical products into the United States and

are commercially manufacturing, marketing, distributing, and/or selling pharmaceutical products

throughout the United States, and will do the same with respect to Zydus’ ANDA Product that is

the subject of ANDA No. 214897, for which Zydus has sought approval from the FDA.




                                               -3-
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 4 of 520 PageID: 4



               12.     Upon information and belief, Zydus Worldwide and Zydus USA are

acting in concert with each other with respect to importing pharmaceutical products into the

United States and are commercially manufacturing, marketing, distributing, and/or selling

pharmaceutical products throughout the United States, and will do the same with respect to

Zydus’ ANDA Product that is the subject of ANDA No. 214897, for which Zydus has sought

approval from the FDA.

               13.     Upon information and belief, Zydus Worldwide, alone and/or together

with its affiliate and agent Zydus USA, filed or caused to be filed ANDA No. 214897 with the

FDA.

               14.     Upon information and belief, the actions of Zydus, inter alia, causing

Zydus’ ANDA No. 214897 to be filed with the FDA and maintaining distribution channels

throughout the United States, including in the State of New Jersey, establish that if granted

approval, Zydus will commercially manufacture, use, offer to sell, sell, and/or import Zydus’

ANDA Product throughout the United States, including in New Jersey.

               15.     This Court has personal jurisdiction over Zydus Worldwide, because, inter

alia, Zydus Worldwide: (1) has purposely availed itself of the privilege of doing business in

New Jersey directly or indirectly through its subsidiary, agent, and/or alter ego; (2) maintains

pervasive, continuous, and systematic contacts with the State of New Jersey, including the

marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey; (3) upon

information and belief, derives substantial revenue from the sale of its products in New Jersey;

and (4) upon information and belief, intends to, directly or indirectly through its subsidiary,

agent, and/or alter ego, market, sell, or distribute Zydus’ ANDA Product.




                                                -4-
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 5 of 520 PageID: 5



               16.     This Court also has personal jurisdiction over Zydus Worldwide because,

inter alia, it has availed itself of the legal protections of the State of New Jersey by previously

consenting to personal jurisdiction and asserting counterclaims in this Judicial District. See, e.g.,

Valeant Pharm. North Am. LLC, et al. v. Zydus Pharm. (USA) Inc. and Zydus Worldwide

DMCC, et al., No. 18-13635 (BRM) (LHG).

               17.     Alternatively, this Court may exercise jurisdiction over Zydus Worldwide

pursuant to Fed. R. Civ. P. 4(k)(2) because, inter alia, (1) Adamas’ claims arise under federal

law; (2) Zydus Worldwide is a foreign defendant not subject to personal jurisdiction in any

state’s court of general jurisdiction; and (3) Zydus Worldwide has sufficient contacts with the

United States as a whole, including, but not limited to, by submitting various ANDAs to the

FDA and manufacturing, importing, offering to sell, or selling pharmaceutical products

throughout the United States, such that this Court’s exercise of jurisdiction over Zydus

Worldwide satisfies due process.

               18.     This Court has personal jurisdiction over Zydus USA, because, inter alia,

Zydus USA: (1) is an entity organized and existing under the laws of the State of New Jersey;

(2) has a principal place of business in New Jersey; (3) has purposely availed itself of the

privilege of doing business in New Jersey, including, inter alia, by registering with the State of

New Jersey’s Division of Revenue and Enterprise Services to do business in the State of New

Jersey under Business Identification No. 0100915422 and securing a New Jersey wholesale drug

distributor’s license under Registration No. 5003171; (4) imports generic versions of branded

pharmaceutical products for sale and use throughout the United States, including in the State of

New Jersey; (5) markets, distributes, and sells generic versions of branded pharmaceutical

products throughout the United States, including in the State of New Jersey; (6) upon




                                                 -5-
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 6 of 520 PageID: 6



information and belief, derives substantial revenue from the sale of its products in New Jersey;

and (7) upon information and belief, intends to, directly or indirectly through its subsidiary,

agent, and/or alter ego, market, sell, or distribute Zydus’ ANDA Product throughout the United

States, including in the State of New Jersey.

               19.     This Court also has personal jurisdiction over Zydus USA because, inter

alia, Zydus USA has availed itself of the legal protections of the State of New Jersey by

previously consenting to personal jurisdiction and asserting counterclaims in this Judicial

District. See, e.g., Takeda Pharm. Co. Ltd., et al. v. Zydus Pharm. (USA) Inc., et al., No. 18-

11792 (FLW) (TJB); Sumitomo Dainippon Pharma Co., Ltd., et al. v. Aurobindo Pharma Ltd.,

et al., No. 18-02620 (SRC) (CLW); Takeda Pharm. Co. Ltd., et al. v. Zydus Pharm. (USA) Inc.,

et al., No. 18-01994 (FLW) (TJB); Impax Labs., Inc. v. Zydus Pharm. (USA) Inc., et al., No. 17-

13476 (SRC) (CLW); Forest Labs., LLC, et al. v. Zydus Pharm. (USA) Inc., No. 17-10330

(ES) (SCM); Otsuka Pharm. Co., Ltd. v. Zydus Pharm. (USA) Inc., No. 17-02754 (JBS) (KMW);

Celgene Corp. v. Zydus Pharm. (USA) Inc., et al., No. 17-02528 (SDW) (LDW); Valeant Pharm.

Luxembourg Sarl, et al. v. Zydus Pharm. (USA) Inc., et al., No. 17-00449 (PGS) (LHG);

Mitsubishi Tanabe Pharma Corp., et al. v. Sandoz Inc., et al., No. 17-05319 (FLW) (DEA).

               20.     This Court also has personal jurisdiction over Zydus USA, because, inter

alia, Zydus USA has availed itself of the jurisdiction of this Judicial District by initiating

litigation in this Judicial District. See, e.g., Zydus Pharm. (USA) Inc. v. Novartis Pharm. Corp.,

et al., No. 19-21259 (SRC) (CLW); Zydus Pharm. (USA) Inc. v. Eli Lilly & Co., No. 10-05584

(DMC) (JAD).

               21.     This Court has personal jurisdiction over Zydus because, inter alia, Zydus

Worldwide and Zydus USA have each committed, aided, abetted, contributed to, and/or




                                                -6-
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 7 of 520 PageID: 7



participated in the commission of acts of patent infringement, including acts in the State of New

Jersey, that have led to foreseeable harm and injury to Adamas in the State of New Jersey.

               22.    Venue is proper in this Court as to Zydus Worldwide under 28 U.S.C.

§§ 1391(c)(3) and 1400(b) because Zydus Worldwide is a foreign corporation and may be sued

in any judicial district in the United States in which Zydus Worldwide is subject to the court’s

personal jurisdiction. Venue is proper for the additional reasons set forth above and for other

reasons that will be presented to the Court if such venue is challenged.

               23.    Venue is proper in this Court as to Zydus USA under 28 U.S.C.

§§ 1391(b), (c), and/or (d), and 1400(b) because Zydus USA is an entity organized and existing

under the laws of the State of New Jersey, has a principal place of business in New Jersey, and

has committed and will commit further acts of infringement in this Judicial District. Venue is

proper for the additional reasons set forth above and for other reasons that will be presented to

the Court if such venue is challenged.

                                   THE PATENTS-IN-SUIT

               24.    Adamas is the holder of New Drug Application (“NDA”) No. 208944, by

which the FDA first granted approval for amantadine hydrochloride 68.5 mg and 137 mg

extended-release capsules, marketed in the United States under the trade name Gocovri®.

               25.    Gocovri® (amantadine) extended-release capsules are the first and only

FDA-approved medicine for the treatment of dyskinesia in patients with Parkinson’s disease

receiving levodopa-based therapy, with or without concomitant dopaminergic medications.

               26.    Pursuant to 21 U.S.C. § 355(b)(l), the ’578, ’337, ’740, ’614, ’615, ’616,

’617, ’618, ’343, ’791, ’792, ’793, ’933, ’971, and ’456 patents are listed in the FDA publication




                                               -7-
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 8 of 520 PageID: 8



titled Approved Drug Products with Therapeutic Equivalence Evaluations (also known as the

“Orange Book”) as covering Adamas’ Gocovri® (amantadine) extended-release capsules.

               27.    Adamas owns the ’578 patent, which was duly and legally issued on

March 5, 2013, and is titled “Composition and Method for Treating Neurological Disease.” A

copy of the ’578 patent is attached as Exhibit A.

               28.    Adamas owns the ’337 patent, which was duly and legally issued on

August 5, 2014, and is titled “Composition and Method for Treating Neurological Disease.” A

copy of the ’337 patent is attached as Exhibit B.

               29.    Adamas owns the ’740 patent, which was duly and legally issued on

November 18, 2014, and is titled “Composition and Method for Treating Neurological Disease.”

A copy of the ’740 patent is attached as Exhibit C.

               30.    Adamas owns the ’614 patent, which was duly and legally issued on

November 25, 2014, and is titled “Composition and Method for Treating Neurological Disease.”

A copy of the ’614 patent is attached as Exhibit D.

               31.    Adamas owns the ’615 patent, which was duly and legally issued on

November 25, 2014, and is titled “Composition and Method for Treating Neurological Disease.”

A copy of the ’615 patent is attached as Exhibit E.

               32.    Adamas owns the ’616 patent, which was duly and legally issued on

November 25, 2014, and is titled “Composition and Method for Treating Neurological Disease.”

A copy of the ’616 patent is attached as Exhibit F.

               33.    Adamas owns the ’617 patent, which was duly and legally issued on

November 25, 2014, and is titled “Composition and Method for Treating Neurological Disease.”

A copy of the ’617 patent is attached as Exhibit G.




                                               -8-
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 9 of 520 PageID: 9



               34.     Adamas owns the ’618 patent, which was duly and legally issued on

November 25, 2014, and is titled “Composition and Method for Treating Neurological Disease.”

A copy of the ’618 patent is attached as Exhibit H.

               35.     Adamas owns the ’343 patent, which was duly and legally issued on

June 3, 2014, and is titled “Method of Administering Amantadine Prior to a Sleep Period.” A

copy of the ’343 patent is attached as Exhibit I.

               36.     Adamas owns the ’791 patent, which was duly and legally issued on

January 16, 2018, and is titled “Method of Administering Amantadine Prior to a Sleep Period.”

A copy of the ’791 patent is attached as Exhibit J.

               37.     Adamas owns the ’792 patent, which was duly and legally issued on

January 16, 2018, and is titled “Method of Administering Amantadine Prior to a Sleep Period.”

A copy of the ’792 patent is attached as Exhibit K.

               38.     Adamas owns the ’793 patent, which was duly and legally issued on

January 16, 2018, and is titled “Method of Administering Amantadine Prior to a Sleep Period.”

A copy of the ’793 patent is attached as Exhibit L.

               39.     Adamas owns the ’933 patent, which was duly and legally issued on

January 30, 2018, and is titled “Method of Administering Amantadine Prior to a Sleep Period.”

A copy of the ’933 patent is attached as Exhibit M.

               40.     Adamas owns the ’971 patent, which was duly and legally issued on

December 18, 2018, and is titled “Methods of Administering Amantadine.” A copy of the

’971 patent is attached as Exhibit N.




                                                -9-
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 10 of 520 PageID: 10



                 41.    Adamas owns the ’456 patent, which was duly and legally issued on

May 12, 2020, and is titled “Methods of Administering Amantadine.” A copy of the ’456 patent

is attached as Exhibit O.

                            ACTS GIVING RISE TO THIS ACTION

                 42.    Upon information and belief, Zydus filed with the FDA

ANDA No. 214897, which included a certification with respect to the ’578, ’343, ’337, ’740,

’614, ’615, ’616, ’617, ’618, ’791, ’792, ’793, ’933, and ’971 patents under

§ 505(j)(2)(A)(vii)(IV) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355)

(“Paragraph IV Certification”), seeking approval to engage in the commercial manufacture, use,

offer for sale, or sale within the United States, and/or importation into the United States, of

Zydus’ ANDA Product prior to the expiration of these patents.

                 43.    On or about June 29, 2020, Zydus sent Zydus’ Notice Letter to Adamas, in

which it represented that it had filed ANDA No. 214897 for Zydus’ ANDA Product, including a

Paragraph IV Certification with respect to the ’578, ’343, ’337, ’740, ’614, ’615, ’616, ’617,

’618, ’791, ’792, ’793, ’933, and ’971 patents, and that it sought approval of ANDA No. 214897

prior to the expiration of these patents. On or about July 1, 2020, Adamas first received Zydus’

Notice Letter.

                 44.    Adamas commenced this action within 45 days of the date of receipt of

Zydus’ Notice Letter.

                            COUNT I – INFRINGEMENT BY ZYDUS

                 45.    Adamas re-alleges paragraphs 1-44 as if fully set forth herein.

                 46.    By seeking approval of ANDA No. 214897 to engage in the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the




                                                - 10 -
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 11 of 520 PageID: 11



United States, of Zydus’ ANDA Product prior to the expiration of the patents-in-suit, Zydus has

infringed the patents-in-suit under 35 U.S.C. § 271(e)(2)(A).

               47.     Adamas is entitled to relief provided by 35 U.S.C. § 271(e)(4), including

an Order of this Court that the effective date of the approval of ANDA No. 214897 be a date that

is not earlier than the latest expiration date of each of the patents-in-suit, including any patent

term extensions and/or patent term adjustments, and the period of any pediatric exclusivity

associated with the patents-in-suit, to which Adamas is or may become entitled.

               48.     The commercial manufacture, use, offer for sale, or sale within the United

States, and/or importation into the United States, of Zydus’ ANDA Product, if approved by the

FDA prior to the expiration of the patents-in-suit, for use in accordance with its proposed

labeling, would infringe and/or induce and/or contribute to the infringement of the patents-in-

suit.

               49.     Adamas is entitled to a declaration that, if Zydus commercially

manufactures, uses, offers to sell, or sells within the United States, and/or imports into the United

States, Zydus’ ANDA Product, or induces or contributes to any such conduct, it would further

infringe the patents-in-suit pursuant to 35 U.S.C. §§ 271(a), (b), and/or (c).

               50.     Upon information and belief, Zydus was aware of the existence of the

patents-in-suit and was aware that the submission of Zydus’ ANDA No. 214897 to the FDA

constituted an act of infringement of the patents-in-suit.

               51.     Upon information and belief, Zydus was aware that the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the

United States, of Zydus’ ANDA Product before the expiration of the patents-in-suit would

constitute an act of infringement of these patents.




                                                - 11 -
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 12 of 520 PageID: 12



                52.    Separate and apart from certain contentions regarding patent validity,

Zydus’ Notice Letter does not identify any factual basis for, or any opinion of, noninfringement

of the claims of the ’578, ’337, ’740, ’614, ’615, ’616, ’617, ’618, ’343, ’791, ’792, ’793, and

’933 patents.

                53.    Separate and apart from certain contentions regarding patent validity,

Zydus’ Notice Letter does not identify any factual basis for, or any opinion of, noninfringement

of claims 1-3, 5-8, 10-12, 15-23, 26, 29-47, 51-53, and 56 of the ’971 patent.

                54.    Adamas will be irreparably harmed by Zydus’ infringing activities unless

those activities are enjoined by this Court. Adamas does not have an adequate remedy at law.

                                     PRAYER FOR RELIEF

                WHEREFORE, Adamas respectfully requests the following relief:

                A.     A Judgment that Zydus has infringed the patents-in-suit by submitting

ANDA No. 214897 to the FDA;

                B.     A Judgment be entered that the commercial manufacture, use, offer for

sale, or sale within the United States, and/or importation into the United States, of Zydus’ ANDA

Product will infringe, or induce or contribute to the infringement of, the patents-in-suit;

                C.     A Judgment be entered that this case is exceptional and that Adamas is

entitled to its reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

                D.     A permanent injunction be issued, pursuant to 35 U.S.C. § 271(e)(4)(B) or

35 U.S.C. § 283, restraining and enjoining Zydus, its directors, officers, agents, attorneys,

affiliates, divisions, successors, and employees, and those acting in privity or concert with them,

from engaging in the commercial manufacture, use, offer for sale, or sale within the United




                                               - 12 -
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 13 of 520 PageID: 13



States, and/or importation into the United States, of any drug product, or use thereof, claimed in

the patents-in-suit;

                E.     An Order be issued pursuant to 35 U.S.C. § 271(e)(4)(A) that the effective

date of any approval of ANDA No. 214897 be a date that is not earlier than the latest expiration

date of the patents-in-suit, including any patent term extensions and/or patent term adjustments,

and the period of any pediatric exclusivity associated with the patents-in-suit, to which Adamas

is or may become entitled; and

                F.     Such other and further relief as the Court may deem just and proper.




Dated: August 13, 2020                                  By: s/ Charles M. Lizza
                                                            Charles M. Lizza
Of Counsel:                                                 William C. Baton
                                                            Sarah A. Sullivan
Bruce M. Wexler                                             SAUL EWING ARNSTEIN & LEHR LLP
Isaac S. Ashkenazi                                          One Riverfront Plaza, Suite 1520
Mi Zhou                                                     Newark, NJ 07102
PAUL HASTINGS LLP                                           (973) 286-6700
200 Park Avenue                                             clizza@saul.com
New York, NY 10166
(212) 318-6000                                              Attorneys for Plaintiff
                                                            Adamas Pharma, LLC




                                               - 13 -
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 14 of 520 PageID: 14



         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that the matter in controversy involves the same plaintiff and fourteen of

the same patents (U.S. Patent Nos. 8,389,578, 8,796,337, 8,889,740, 8,895,614, 8,895,615,

8,895,616, 8,895,617, 8,895,618, 8,741,343, 9,867,791, 9,867,792, 9,867,793, 9,877,933, and

10,154,971) that were at issue in the matter captioned Adamas Pharma, LLC v. Sandoz Inc.,

No. 18-9032 (BRM), which was filed on May 10, 2018 and dismissed by the Hon. Brian R.

Martinotti, U.S.D.J. on January 6, 2020.

       I further certify that the matter involves one of the defendants / counterclaim-plaintiffs

(Adamas Pharma LLC) and seven of the same patents (U.S. Patent Nos. 8,389,578, 8,889,740,

8,895,614, 8,895,615, 8,895,616, 8,895,617, and 8,895,618) that are at issue in the matter

captioned Osmotica Pharmaceutical US LLC, et al. v. Adamas Pharmaceuticals, Inc., et al.,

No. 18-278-GMS (D. Del.), which was filed on February 16, 2018 and is currently stayed.



Dated: August 13, 2020                                By: s/ Charles M. Lizza
                                                          Charles M. Lizza
Of Counsel:                                               William C. Baton
                                                          Sarah A. Sullivan
Bruce M. Wexler                                           SAUL EWING ARNSTEIN & LEHR LLP
Isaac S. Ashkenazi                                        One Riverfront Plaza, Suite 1520
Mi Zhou                                                   Newark, NJ 07102
PAUL HASTINGS LLP                                         (973) 286-6700
200 Park Avenue                                           clizza@saul.com
New York, NY 10166
(212) 318-6000                                             Attorneys for Plaintiff
                                                           Adamas Pharma, LLC




                                             - 14 -
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 15 of 520 PageID: 15




                  EXHIBIT A
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 16 of 520 PageID: 16
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 17 of 520 PageID: 17
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 18 of 520 PageID: 18
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 19 of 520 PageID: 19
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 20 of 520 PageID: 20
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 21 of 520 PageID: 21
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 22 of 520 PageID: 22
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 23 of 520 PageID: 23
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 24 of 520 PageID: 24
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 25 of 520 PageID: 25
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 26 of 520 PageID: 26
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 27 of 520 PageID: 27
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 28 of 520 PageID: 28
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 29 of 520 PageID: 29
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 30 of 520 PageID: 30
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 31 of 520 PageID: 31
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 32 of 520 PageID: 32
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 33 of 520 PageID: 33
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 34 of 520 PageID: 34
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 35 of 520 PageID: 35
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 36 of 520 PageID: 36
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 37 of 520 PageID: 37
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 38 of 520 PageID: 38
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 39 of 520 PageID: 39
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 40 of 520 PageID: 40




                  EXHIBIT B
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 41 of 520 PageID: 41
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 42 of 520 PageID: 42
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 43 of 520 PageID: 43
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 44 of 520 PageID: 44
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 45 of 520 PageID: 45
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 46 of 520 PageID: 46
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 47 of 520 PageID: 47
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 48 of 520 PageID: 48
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 49 of 520 PageID: 49
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 50 of 520 PageID: 50
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 51 of 520 PageID: 51
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 52 of 520 PageID: 52
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 53 of 520 PageID: 53
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 54 of 520 PageID: 54
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 55 of 520 PageID: 55
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 56 of 520 PageID: 56
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 57 of 520 PageID: 57
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 58 of 520 PageID: 58
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 59 of 520 PageID: 59
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 60 of 520 PageID: 60
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 61 of 520 PageID: 61
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 62 of 520 PageID: 62
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 63 of 520 PageID: 63
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 64 of 520 PageID: 64




                  EXHIBIT C
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 65 of 520 PageID: 65
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 66 of 520 PageID: 66
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 67 of 520 PageID: 67
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 68 of 520 PageID: 68
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 69 of 520 PageID: 69
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 70 of 520 PageID: 70
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 71 of 520 PageID: 71
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 72 of 520 PageID: 72
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 73 of 520 PageID: 73
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 74 of 520 PageID: 74
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 75 of 520 PageID: 75
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 76 of 520 PageID: 76
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 77 of 520 PageID: 77
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 78 of 520 PageID: 78
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 79 of 520 PageID: 79
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 80 of 520 PageID: 80
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 81 of 520 PageID: 81
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 82 of 520 PageID: 82
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 83 of 520 PageID: 83
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 84 of 520 PageID: 84
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 85 of 520 PageID: 85
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 86 of 520 PageID: 86
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 87 of 520 PageID: 87
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 88 of 520 PageID: 88
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 89 of 520 PageID: 89




                  EXHIBIT D
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 90 of 520 PageID: 90
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 91 of 520 PageID: 91
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 92 of 520 PageID: 92
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 93 of 520 PageID: 93
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 94 of 520 PageID: 94
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 95 of 520 PageID: 95
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 96 of 520 PageID: 96
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 97 of 520 PageID: 97
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 98 of 520 PageID: 98
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 99 of 520 PageID: 99
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 100 of 520 PageID: 100
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 101 of 520 PageID: 101
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 102 of 520 PageID: 102
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 103 of 520 PageID: 103
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 104 of 520 PageID: 104
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 105 of 520 PageID: 105
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 106 of 520 PageID: 106
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 107 of 520 PageID: 107
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 108 of 520 PageID: 108
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 109 of 520 PageID: 109
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 110 of 520 PageID: 110
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 111 of 520 PageID: 111
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 112 of 520 PageID: 112
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 113 of 520 PageID: 113
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 114 of 520 PageID: 114




                   EXHIBIT E
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 115 of 520 PageID: 115
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 116 of 520 PageID: 116
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 117 of 520 PageID: 117
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 118 of 520 PageID: 118
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 119 of 520 PageID: 119
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 120 of 520 PageID: 120
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 121 of 520 PageID: 121
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 122 of 520 PageID: 122
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 123 of 520 PageID: 123
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 124 of 520 PageID: 124
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 125 of 520 PageID: 125
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 126 of 520 PageID: 126
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 127 of 520 PageID: 127
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 128 of 520 PageID: 128
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 129 of 520 PageID: 129
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 130 of 520 PageID: 130
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 131 of 520 PageID: 131
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 132 of 520 PageID: 132
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 133 of 520 PageID: 133
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 134 of 520 PageID: 134
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 135 of 520 PageID: 135
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 136 of 520 PageID: 136
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 137 of 520 PageID: 137
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 138 of 520 PageID: 138
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 139 of 520 PageID: 139




                   EXHIBIT F
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 140 of 520 PageID: 140
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 141 of 520 PageID: 141
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 142 of 520 PageID: 142
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 143 of 520 PageID: 143
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 144 of 520 PageID: 144
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 145 of 520 PageID: 145
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 146 of 520 PageID: 146
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 147 of 520 PageID: 147
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 148 of 520 PageID: 148
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 149 of 520 PageID: 149
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 150 of 520 PageID: 150
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 151 of 520 PageID: 151
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 152 of 520 PageID: 152
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 153 of 520 PageID: 153
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 154 of 520 PageID: 154
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 155 of 520 PageID: 155
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 156 of 520 PageID: 156
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 157 of 520 PageID: 157
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 158 of 520 PageID: 158
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 159 of 520 PageID: 159
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 160 of 520 PageID: 160
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 161 of 520 PageID: 161
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 162 of 520 PageID: 162
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 163 of 520 PageID: 163
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 164 of 520 PageID: 164




                   EXHIBIT G
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 165 of 520 PageID: 165
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 166 of 520 PageID: 166
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 167 of 520 PageID: 167
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 168 of 520 PageID: 168
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 169 of 520 PageID: 169
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 170 of 520 PageID: 170
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 171 of 520 PageID: 171
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 172 of 520 PageID: 172
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 173 of 520 PageID: 173
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 174 of 520 PageID: 174
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 175 of 520 PageID: 175
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 176 of 520 PageID: 176
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 177 of 520 PageID: 177
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 178 of 520 PageID: 178
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 179 of 520 PageID: 179
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 180 of 520 PageID: 180
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 181 of 520 PageID: 181
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 182 of 520 PageID: 182
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 183 of 520 PageID: 183
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 184 of 520 PageID: 184
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 185 of 520 PageID: 185
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 186 of 520 PageID: 186
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 187 of 520 PageID: 187
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 188 of 520 PageID: 188
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 189 of 520 PageID: 189




                   EXHIBIT H
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 190 of 520 PageID: 190
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 191 of 520 PageID: 191
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 192 of 520 PageID: 192
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 193 of 520 PageID: 193
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 194 of 520 PageID: 194
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 195 of 520 PageID: 195
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 196 of 520 PageID: 196
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 197 of 520 PageID: 197
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 198 of 520 PageID: 198
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 199 of 520 PageID: 199
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 200 of 520 PageID: 200
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 201 of 520 PageID: 201
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 202 of 520 PageID: 202
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 203 of 520 PageID: 203
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 204 of 520 PageID: 204
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 205 of 520 PageID: 205
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 206 of 520 PageID: 206
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 207 of 520 PageID: 207
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 208 of 520 PageID: 208
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 209 of 520 PageID: 209
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 210 of 520 PageID: 210
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 211 of 520 PageID: 211
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 212 of 520 PageID: 212
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 213 of 520 PageID: 213
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 214 of 520 PageID: 214




                    EXHIBIT I
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 215 of 520 PageID: 215
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 216 of 520 PageID: 216
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 217 of 520 PageID: 217
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 218 of 520 PageID: 218
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 219 of 520 PageID: 219
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 220 of 520 PageID: 220
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 221 of 520 PageID: 221
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 222 of 520 PageID: 222
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 223 of 520 PageID: 223
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 224 of 520 PageID: 224
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 225 of 520 PageID: 225
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 226 of 520 PageID: 226
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 227 of 520 PageID: 227
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 228 of 520 PageID: 228
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 229 of 520 PageID: 229
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 230 of 520 PageID: 230
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 231 of 520 PageID: 231
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 232 of 520 PageID: 232
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 233 of 520 PageID: 233
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 234 of 520 PageID: 234
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 235 of 520 PageID: 235
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 236 of 520 PageID: 236
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 237 of 520 PageID: 237
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 238 of 520 PageID: 238
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 239 of 520 PageID: 239
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 240 of 520 PageID: 240
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 241 of 520 PageID: 241
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 242 of 520 PageID: 242
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 243 of 520 PageID: 243
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 244 of 520 PageID: 244
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 245 of 520 PageID: 245
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 246 of 520 PageID: 246
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 247 of 520 PageID: 247
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 248 of 520 PageID: 248
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 249 of 520 PageID: 249
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 250 of 520 PageID: 250
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 251 of 520 PageID: 251
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 252 of 520 PageID: 252
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 253 of 520 PageID: 253
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 254 of 520 PageID: 254
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 255 of 520 PageID: 255
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 256 of 520 PageID: 256
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 257 of 520 PageID: 257




                    EXHIBIT J
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 258 of 520 PageID: 258
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 259 of 520 PageID: 259
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 260 of 520 PageID: 260
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 261 of 520 PageID: 261
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 262 of 520 PageID: 262
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 263 of 520 PageID: 263
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 264 of 520 PageID: 264
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 265 of 520 PageID: 265
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 266 of 520 PageID: 266
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 267 of 520 PageID: 267
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 268 of 520 PageID: 268
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 269 of 520 PageID: 269
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 270 of 520 PageID: 270
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 271 of 520 PageID: 271
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 272 of 520 PageID: 272
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 273 of 520 PageID: 273
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 274 of 520 PageID: 274
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 275 of 520 PageID: 275
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 276 of 520 PageID: 276
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 277 of 520 PageID: 277
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 278 of 520 PageID: 278
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 279 of 520 PageID: 279
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 280 of 520 PageID: 280
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 281 of 520 PageID: 281
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 282 of 520 PageID: 282
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 283 of 520 PageID: 283
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 284 of 520 PageID: 284
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 285 of 520 PageID: 285
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 286 of 520 PageID: 286
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 287 of 520 PageID: 287
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 288 of 520 PageID: 288
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 289 of 520 PageID: 289
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 290 of 520 PageID: 290
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 291 of 520 PageID: 291
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 292 of 520 PageID: 292
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 293 of 520 PageID: 293
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 294 of 520 PageID: 294
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 295 of 520 PageID: 295
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 296 of 520 PageID: 296
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 297 of 520 PageID: 297
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 298 of 520 PageID: 298
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 299 of 520 PageID: 299
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 300 of 520 PageID: 300
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 301 of 520 PageID: 301
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 302 of 520 PageID: 302
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 303 of 520 PageID: 303




                   EXHIBIT K
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 304 of 520 PageID: 304
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 305 of 520 PageID: 305
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 306 of 520 PageID: 306
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 307 of 520 PageID: 307
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 308 of 520 PageID: 308
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 309 of 520 PageID: 309
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 310 of 520 PageID: 310
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 311 of 520 PageID: 311
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 312 of 520 PageID: 312
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 313 of 520 PageID: 313
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 314 of 520 PageID: 314
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 315 of 520 PageID: 315
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 316 of 520 PageID: 316
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 317 of 520 PageID: 317
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 318 of 520 PageID: 318
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 319 of 520 PageID: 319
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 320 of 520 PageID: 320
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 321 of 520 PageID: 321
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 322 of 520 PageID: 322
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 323 of 520 PageID: 323
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 324 of 520 PageID: 324
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 325 of 520 PageID: 325
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 326 of 520 PageID: 326
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 327 of 520 PageID: 327
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 328 of 520 PageID: 328
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 329 of 520 PageID: 329
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 330 of 520 PageID: 330
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 331 of 520 PageID: 331
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 332 of 520 PageID: 332
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 333 of 520 PageID: 333
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 334 of 520 PageID: 334
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 335 of 520 PageID: 335
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 336 of 520 PageID: 336
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 337 of 520 PageID: 337
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 338 of 520 PageID: 338
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 339 of 520 PageID: 339
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 340 of 520 PageID: 340
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 341 of 520 PageID: 341
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 342 of 520 PageID: 342
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 343 of 520 PageID: 343
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 344 of 520 PageID: 344
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 345 of 520 PageID: 345
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 346 of 520 PageID: 346
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 347 of 520 PageID: 347
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 348 of 520 PageID: 348




                   EXHIBIT L
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 349 of 520 PageID: 349
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 350 of 520 PageID: 350
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 351 of 520 PageID: 351
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 352 of 520 PageID: 352
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 353 of 520 PageID: 353
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 354 of 520 PageID: 354
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 355 of 520 PageID: 355
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 356 of 520 PageID: 356
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 357 of 520 PageID: 357
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 358 of 520 PageID: 358
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 359 of 520 PageID: 359
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 360 of 520 PageID: 360
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 361 of 520 PageID: 361
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 362 of 520 PageID: 362
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 363 of 520 PageID: 363
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 364 of 520 PageID: 364
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 365 of 520 PageID: 365
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 366 of 520 PageID: 366
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 367 of 520 PageID: 367
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 368 of 520 PageID: 368
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 369 of 520 PageID: 369
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 370 of 520 PageID: 370
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 371 of 520 PageID: 371
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 372 of 520 PageID: 372
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 373 of 520 PageID: 373
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 374 of 520 PageID: 374
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 375 of 520 PageID: 375
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 376 of 520 PageID: 376
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 377 of 520 PageID: 377
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 378 of 520 PageID: 378
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 379 of 520 PageID: 379
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 380 of 520 PageID: 380
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 381 of 520 PageID: 381
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 382 of 520 PageID: 382
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 383 of 520 PageID: 383
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 384 of 520 PageID: 384
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 385 of 520 PageID: 385
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 386 of 520 PageID: 386
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 387 of 520 PageID: 387
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 388 of 520 PageID: 388
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 389 of 520 PageID: 389
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 390 of 520 PageID: 390
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 391 of 520 PageID: 391
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 392 of 520 PageID: 392
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 393 of 520 PageID: 393
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 394 of 520 PageID: 394




                  EXHIBIT M
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 395 of 520 PageID: 395
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 396 of 520 PageID: 396
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 397 of 520 PageID: 397
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 398 of 520 PageID: 398
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 399 of 520 PageID: 399
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 400 of 520 PageID: 400
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 401 of 520 PageID: 401
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 402 of 520 PageID: 402
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 403 of 520 PageID: 403
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 404 of 520 PageID: 404
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 405 of 520 PageID: 405
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 406 of 520 PageID: 406
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 407 of 520 PageID: 407
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 408 of 520 PageID: 408
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 409 of 520 PageID: 409
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 410 of 520 PageID: 410
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 411 of 520 PageID: 411
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 412 of 520 PageID: 412
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 413 of 520 PageID: 413
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 414 of 520 PageID: 414
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 415 of 520 PageID: 415
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 416 of 520 PageID: 416
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 417 of 520 PageID: 417
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 418 of 520 PageID: 418
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 419 of 520 PageID: 419
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 420 of 520 PageID: 420
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 421 of 520 PageID: 421
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 422 of 520 PageID: 422
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 423 of 520 PageID: 423
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 424 of 520 PageID: 424
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 425 of 520 PageID: 425
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 426 of 520 PageID: 426
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 427 of 520 PageID: 427
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 428 of 520 PageID: 428
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 429 of 520 PageID: 429
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 430 of 520 PageID: 430
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 431 of 520 PageID: 431
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 432 of 520 PageID: 432
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 433 of 520 PageID: 433
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 434 of 520 PageID: 434
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 435 of 520 PageID: 435
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 436 of 520 PageID: 436
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 437 of 520 PageID: 437
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 438 of 520 PageID: 438
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 439 of 520 PageID: 439




                   EXHIBIT N
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 440 of 520 PageID: 440
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 441 of 520 PageID: 441
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 442 of 520 PageID: 442
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 443 of 520 PageID: 443
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 444 of 520 PageID: 444
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 445 of 520 PageID: 445
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 446 of 520 PageID: 446
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 447 of 520 PageID: 447
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 448 of 520 PageID: 448
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 449 of 520 PageID: 449
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 450 of 520 PageID: 450
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 451 of 520 PageID: 451
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 452 of 520 PageID: 452
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 453 of 520 PageID: 453
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 454 of 520 PageID: 454
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 455 of 520 PageID: 455
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 456 of 520 PageID: 456
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 457 of 520 PageID: 457
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 458 of 520 PageID: 458
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 459 of 520 PageID: 459
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 460 of 520 PageID: 460
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 461 of 520 PageID: 461
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 462 of 520 PageID: 462
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 463 of 520 PageID: 463
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 464 of 520 PageID: 464
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 465 of 520 PageID: 465
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 466 of 520 PageID: 466
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 467 of 520 PageID: 467
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 468 of 520 PageID: 468
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 469 of 520 PageID: 469
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 470 of 520 PageID: 470
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 471 of 520 PageID: 471
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 472 of 520 PageID: 472
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 473 of 520 PageID: 473
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 474 of 520 PageID: 474
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 475 of 520 PageID: 475
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 476 of 520 PageID: 476
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 477 of 520 PageID: 477
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 478 of 520 PageID: 478
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 479 of 520 PageID: 479
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 480 of 520 PageID: 480




                   EXHIBIT O
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 481 of 520 PageID: 481
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 482 of 520 PageID: 482
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 483 of 520 PageID: 483
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 484 of 520 PageID: 484
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 485 of 520 PageID: 485
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 486 of 520 PageID: 486
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 487 of 520 PageID: 487
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 488 of 520 PageID: 488
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 489 of 520 PageID: 489
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 490 of 520 PageID: 490
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 491 of 520 PageID: 491
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 492 of 520 PageID: 492
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 493 of 520 PageID: 493
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 494 of 520 PageID: 494
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 495 of 520 PageID: 495
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 496 of 520 PageID: 496
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 497 of 520 PageID: 497
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 498 of 520 PageID: 498
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 499 of 520 PageID: 499
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 500 of 520 PageID: 500
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 501 of 520 PageID: 501
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 502 of 520 PageID: 502
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 503 of 520 PageID: 503
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 504 of 520 PageID: 504
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 505 of 520 PageID: 505
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 506 of 520 PageID: 506
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 507 of 520 PageID: 507
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 508 of 520 PageID: 508
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 509 of 520 PageID: 509
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 510 of 520 PageID: 510
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 511 of 520 PageID: 511
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 512 of 520 PageID: 512
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 513 of 520 PageID: 513
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 514 of 520 PageID: 514
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 515 of 520 PageID: 515
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 516 of 520 PageID: 516
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 517 of 520 PageID: 517
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 518 of 520 PageID: 518
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 519 of 520 PageID: 519
Case 3:20-cv-10463-BRM-TJB Document 1 Filed 08/13/20 Page 520 of 520 PageID: 520
